DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a battery pack comprising a battery module include a plurality of cells, a battery chamber, an exhaust chamber adjacent to the battery chamber, a partition wall isolating the exhaust chamber, a smoke exhaust cove, a seal member interposed between a peripheral edge of the smoke exhaust cover and a peripheral edge of the partition wall, a cross sectional of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Fuhr et al. (US 2012/0148889) teaches a battery system 21 (analogous: battery pack) comprising a housing 23 (analogous: battery chamber) with battery modules 22 (see Fig 3) each comprising a plurality of electrochemical cells 24 each with a vent feature or vent device 52 to release gases and/or effluent from the cells (analogous: exhaust valve configured to release gas) ([0048], Fig 9). A chamber 50 (analogous: exhaust chamber) is configured to receive the gases from the vents ([0048], Fig 9). A tray 42 with an upper portion 41 (the tray with the upper portion is analogous to the claimed partition wall) receives the individual electrochemical cells 24 ([0046]). A seal 54 is configured to aid in sealing the lower portions of the electrochemical cells 24 in the tray 42 to help retain any gases vent from the electrochemical cells into the chamber 50 ([0049], see Fig 10). A thermally conductive plate 43 (analogous: smoke exhaust 42 ([0054], see Fig 7). Optional supports 63 (analogous: a protrusion on the smoke exhaust cover that is configured upright from the smoke exhaust cover toward the partition wall) are provided in the chamber 50 from the thermally conductive plate 43 ([0057], Fig 9). However, Fuhr does not explicitly disclose a seal member interposed between a peripheral edge of the smoke exhaust cover and a peripheral edge of a partition wall, the exhaust chamber having exhaust holes, or a protrusion at least at a location between the seal member and the exhaust valves adjacent to the seal member without intervening the exhaust hole in order to block gas, released from the exhaust valve of the plurality of single cells, from reaching the seal member.
Sugawara et al. (US 2010/0116570) discloses a lithium ion battery device 1000 comprising battery blocks 100a/b (analogous: one or more battery modules) ([0062]). Each battery block comprising a plurality of battery cells 140 each with cleaving grooves 144 (analogous: exhaust valves) formed on both ends of the battery which break whenever the internal pressure at the battery case 141 reaches a predetermined level ([0106]); thus an exhaust valve configured to release gas. The battery cells 140 are disposed within a casing 110 (analogous: battery chamber accommodating the plurality of single cells) and two side plates 130 and 131 are formed on opposite sides ([0091], Fig 8). The side plates 130 and 131 (a single side plate 130 is analogous to the claimed partition wall) are flat plate members constituting the two side surfaces of the casing 110 disposed on the longer side of the casing 110 and facing opposite each other ([0097]).  A shield member 160 (analogous: smoke exhaust cover arranged so to face the partition wall) is a side cover and is locked onto the side of side plate 130 ([0116], see Fig 1). A gas release chamber 170 (analogous: exhaust chamber provided adjacently to the battery chamber) is formed between the shield member 160 and the side plate 130 ([0117], see Fig 1). A ring-shaped elastic seal member 135 (analogous: seal member interposed between a peripheral edge of the smoke exhaust cover and a peripheral edge of the partition wall) is fitted into a groove 134 of the side plate 130 ([0122]). The gas release chamber 170 is defined by the side plate 130, the seal member 135, and the shield member 160. A gas discharge passage 138 (analogous: exhaust holes configured to release the gas to an outside) is formed with the side plate and the gas release chamber ([0119], see Fig 3). However, Sugawara does not explicitly disclose or suggest the claimed protrusion nor the seal being triangular.

Takahashi et al. (US 6,379,837) discloses a battery device in which a large number of secondary batters are efficiently housed and cemented strongly (abstract). The outer casing member 11 has a lower half 22 and upper half 21 (Fig 8, C10/L52-60). The opening edges of the upper half 21 and the lower half 22 are formed by mating crests and recesses of the convexed opening edge 40 and the recessed opening edge 41, engaging with each other (C9/L40-43, Fig 8). An adhesive 42 is used in connecting the convexed opening edge 50 and the recessed opening edge 41 (see Fig 8). As seen in Figure 8, the cross sectional shape of the adhesive 42 is V-shaped and thus the adhesive has a substantially triangular shape that tapers towards a distal end. However, Takahashi teaches this adhesive is used in combination with a C-shaped clamp 39 (C9/L25-30, Fig 8) to join the two ends into each other. Because Takahashi teaches the ends 
Soleski et al. (US 2015/0072195) teaches a battery module 22 including a lower housing 50 and a cover 52 that are coupled together to form an enclosure ([0082], Fig 11). The lower housing 50 may include a groove 116 extending along a circumference of the top portion 80 of the lower housing 50 ([0097]). The groove 116 is configured to mate with a corresponding extension 117 that is built into the cover 52 ([0097]). Once the extension is positioned within the groove 116, the cover may be attached to the lower housing 50 via adhesive, ultrasonic welding, or any other desirable method for hermetically seal the battery module 22 ([0097]). As seen in Figure 11, the extension and groove are V-shaped and thus an adhesive used will have a V-shape or a substantially triangular shape that tapers toward a distal end. However, because Soleski teaches that these ends go into each other (as compared to a T-shaped intersection of Fuhr, or joining of flat sides of Sugawara), the teachings of Soleski cannot be combined with Fuhr or Sugawara.
In summary, the closest combination of prior art is Fuhr or Sugawara in view of either Takahashi or Soleski. However, because both Takahashi and Soleski teach joining ends (and may use a C-shaped clamp), this teaching is not applicable to Fuhr at the location of between the tray 42 and plate 43 which has a T-shaped intersection. In addition, because Sugawara has two planes joining each other, the teachings of Takahashi and Soleski are not applicable to Fuhr. Further, Sugawara teaches an o-ring/ring-shaped elastic seal member 135 which fits within the groove 136, and there is no reason to modify the o-ring to have be substantially triangular in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACOB BUCHANAN/             Examiner, Art Unit 1725          

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725